252 F.2d 637
102 U.S.App.D.C. 256
Sallie E. HAMILTON, Appellant,v.PEPSI COLA BOTTLING COMPANY OF WASHINGTON, D.C., acorporation, Appellee.
No. 14079.
United States Court of Appeals District of Columbia Circuit.
Argued Jan. 14, 1958.Decided Jan. 30, 1958, Petition for Reharing In Banc DeniedMarch 7, 1958, Writ of Certiorari Denied May 19,1958, See 78 S.Ct. 1000.

Mr. Samuel G. Silverman, Washington, D.C., for appellant.
Mr. Frank J. Martell, Washington, D.C., with whom Messrs. Richard W. Galiher and William E. Stewart, Jr., Washington, D.C., were on the brief, for appellee.
Mr. Earl H. Davis, Washington, D.C., filed a brief on behalf of the Association of Claimants' Attorneys of Washington, D.C., as amicus curiae, urging reversal.
Before BAZELON, FAHY and BURGER, Circuit Judges.
PER CURIAM.


1
A Municipal Court jury found against appellant in her suit for personal injuries allegedly sustained from drinking appellee's product.  The Municipal Court of Appeals affirmed and we allowed a petition to bring the case here so that we could fully consider new and important questions which the parties urged relating to liability growing out of negligence which directly causes emotional reactions which in turn cause the physical injuries complained of.


2
Upon submission of the appeal, however, a fuller study of the record now discloses that such questions were not properly presented.  We therefore dismiss the appeal as having been improvidently allowed.